Citation Nr: 0627320	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  01-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an rating in excess of 40 percent for lumbar 
muscle strain, post-operative right L-5 lumbar disc excision, 
and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision by the RO 
which denied an increased rating, higher than 40 percent, for 
the veteran's service-connected back condition.  He has 
appealed that determination and contends that a higher rating 
is warranted.  The Board remanded this case in June 2003, 
June 2005, and most recently in December 2005.  


FINDING OF FACT

The veteran experiences more than intermittent relief of his 
symptoms of intervertebral disc syndrome (IVDS) of the 
thoracolumbar spine; loss of spinal motion is not more than 
severe and there is neither ankylosis of the spine nor 
chronic neurologic deficits associated with IVDS.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.25, 4.26, 4.40, 4.71a, 
Diagnostic Code 5292, 5293 (1995-2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003-04).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of:  1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The fourth element of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini 
II Court held, inter alia, that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require notice be provided before an 
initial unfavorable decision by the agency of original 
jurisdiction on a claim for VA benefits.

A letter dated July 2003 satisfied elements (1), (2), (3) and 
(4) as listed above.  These letters notified him of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  He was specifically notified of 
the types of evidence and/or information necessary to 
substantiate his claim, that VA would help him get such 
things as medical records, or records from other Federal 
agencies, and that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  He was similarly advised to send in any additional 
information and that "If there is any other evidence or 
information that you think will support your claim, please 
let us know" (emphasis original).  In addition, a March 2006 
statement of the case included the full language of 38 C.F.R. 
§ 3.159.

A claimant should be given the required information prior to 
VA's decision on the claim in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  While the notice 
letter in this case was sent after initial adjudication of 
the veteran's claim by the RO, the veteran has not been 
prejudiced because he has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.  

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  As the claim for an increased 
rating has been denied and a uniform rating applies to the 
entire appeal period, any question as to the appropriate 
effective date of award is moot.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim, poses no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. at 394; 
VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Here, the RO obtained the veteran's VA 
treatment records and afforded him eight VA examinations in 
accordance with its duty to assist the veteran.  There are no 
outstanding requests to obtain any other evidence and/or 
information for which the veteran has identified and 
authorized VA to obtain on his behalf.  The Board has 
remanded the claim on several occasions in order to obtain an 
adequate examination report and opinion.  The February 2006 
examination report fully addresses the remand directives of 
the Board, provides all necessary clinical findings, and 
rationale supporting the expressed findings.  The evidence 
and information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claim.

II.  Claim for Increased Rating

The veteran was granted service connection for a lumbar 
muscle strain, post-operative right L-5 disc excision, and 
degenerative joint disease which was a result of heavy 
lifting in 1976.  The veteran was assigned a 20 percent 
disability rating dating from his original claim in May 1997 
under Diagnostic Code 5295-5293.  In August 1998, the RO 
increased the veteran's disability rating to 40 percent from 
the date of his original claim in May 1997 under Diagnostic 
Code 5293.  In May 2000, the veteran filed an increased 
rating claim in May 2000 citing that his lumbar spine 
disability had worsened.  The Board remanded this claim in 
June 2003, June 2005, and most recently in December 2005.  
Most recently, the RO denied the veteran's claim in a 
supplemental statement of the case in March 2006.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Disability evaluations are determined by comparing 
the veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  General considerations when determining 
which rating to apply include: each disability must be viewed 
in relation to its history and there must be emphasis upon 
limitation of activity imposed by the disabling condition 
(38 C.F.R. § 4.1); and examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work (38 C.F.R. § 4.2).

Historically, the veteran received in-service treatment for 
lumbar strain.  In May 1993, he underwent right L-5 lumbar 
disc excision.  His initial VA examination in June 1997 
reported his complaint of recurrent low back pain with right 
leg numbness.  His physical examination was significant for 
decreased range of motion, tenderness in the midline of the 
lower spine, and straight leg raise test productive of back 
pain.  His x-ray examination was interpreted as demonstrating 
early degenerative joint disease of L5-S1.  An RO rating 
decision dated May 1997 granted service connection for lumbar 
muscle strain, post-operative L-5 disc excision, degenerative 
joint disease.  He was assigned an initial 20% evaluation 
under Diagnostic Code (DC) 5295-5293.

In pertinent part, the veteran's VA clinic records include an 
electromyography and nerve conduction velocity (EMG/NCV) 
study conducted in June 1997.  The findings were suggestive 
of a right lumbo-sacral radiculopathy, most pronounced in L5 
and S1 roots with evidence of active denervation and 
reinnervation in associated distal muscles.  In August 1997, 
he complained of low back pain with pain in both lower 
extremities.  His motor and sensory examinations were intact.  
He was given a diagnosis of recurrent herniated lumbar disc 
versus spinal stenosis.  A magnetic resonance imaging (MRI) 
scan performed in September 1997 was interpreted as showing 
large central disc herniation at the L4-L5 level with hemi-
laminectomy changes at L5-S1.  His clinic records also 
included an assessment of right sciatica.  VA spine 
examination in January 1998 was significant for normal motor 
and sensory examination except for decreased soft touch to 
the right foot.  An additional examination in August 1998 
noted intact motor and sensory examinations except for some 
weakness of the right lower extremity.  He was given an 
assessment of severe degenerative joint disease of the lumbar 
spine.  An RO rating decision dated August 1998 increased the 
disability evaluation to 40% disabling under DC 5293.

The veteran filed his current claim on appeal by means of a 
VA Form 21-4138 filed on May 15, 2000.  At that time, he 
submitted VA clinic records reflecting his treatment for low 
back pain with right-sided sciatica.

A June 2000 VA spine examination found that the veteran had a 
diagnosis of degenerative joint disease of the lumbar spine.  
At the time of this examination, the veteran expressed that 
he had low back pain with pain radiating down both legs to 
the posterior legs to the calf (the examining physician noted 
that his description was quite vague).  The veteran's range 
of motion was measured to be 45 degrees of flexion, 10 
degrees right and left bend, and 20 degrees right and left 
rotation with pain at the end.  The physician noted that the 
veteran presented with no atrophy, good motor and sensory and 
the ability to toe walk and heel walk with some pain.

The veteran also underwent a VA brain and spinal cord 
examination in June 2000.  The examining physician noted that 
the veteran had surgery on L5-S1 in 1994 with slight 
improvement.  He had a large central disc herniation at L4-
L5.  The veteran reported pain in the lateral aspect of the 
right thigh as well as the posterior part of the thigh going 
down into the foot.  Physical examination was significant for 
distal tapering of both calves, smaller gastrocnemius muscle 
on the right, decreased sensation distally, slight heel drop 
when walking on toes, and positive straight leg test on the 
right.  The physician provided the following opinion:

This gentleman has a radiculopathy of the right 
leg.  It is mostly in the distribution of L5-S1.  
These findings may relate to the disc findings 
mentioned on his MRI scan.  He also has diffuse 
distal tapering of both calves.  This would 
indicate a more diffuse situation involving the 
peripheral nerves.  Given the very clearly 
preserved nature of his ankle reflexes, a 
diagnosis of Vitamin B12 deficiency must be 
checked.  The patient may yet be a surgical 
candidate and should be followed up in outpatient 
Neurology or Neurosurgery Clinic.

In September 2001, the veteran underwent a VA spine 
examination at which time he reported additional complaint of 
plantar numbness of the right foot, and pain in testes when 
urinating or defecating.  Physical examination of the lumbar 
spine was significant for midline tenderness in the area of 
his scar, positive straight leg raise bilaterally, 0.5 inch 
atrophy of the left calf, and spotty sensation in the 
posterior calf of both legs.  Heel and toe walk was 
difficult.  There was weakness in the left leg to include the 
flexor hallucis longus muscle.  His range of motion was 
measured at flexion to 45 degrees, extension to 10 degrees, 
right and left extension to 25 degrees, and right and left 
rotation to 25 degrees.  The examiner offered a diagnosis of 
degenerative disc disease of the lumbar spine, status post 
discectomy, with residual sciatica and neuropathy.

VA treatment records indicate orthopedic treatment in March 
2000, November 2000, May 2001, May 2002, and June 2002.

In May 2003 the veteran underwent a VA spine examination at 
which time the examining physician diagnosed the veteran as 
having post laminectomy syndrome and a herniated nucleus 
pulposus at another level.  The examiner noted that the 
veteran has pain in both legs, with tingling in his legs and 
feet.  The veteran's range of motion was: 20 degrees of 
flexion, 10 degrees of hyperextension, no right or left 
lateral bending, and 40 degrees of rotation.  His walk was 
unsteady on the left side and his left lower extremity was 
weak according to the veteran although he was able to heel 
walk.  The veteran presented with some atrophy in the lower 
extremity but no loss of sensation or weakness of the great 
toe.  There was questionable muscle spasm of the 
paravertebral muscles.  Additional findings included positive 
Laseque's test bilaterally, rocking reflex of the lower 
extremities, diffuse pain in the low back, and positive 
sciatic nerve stretch test.

Thereafter, VA treatment records show the veteran's continued 
treatment for low back and lower extremity pain.  An August 
2003 clinic record rated his usual pain as 6/10 and worse 
pain as 8/10.

In July 2005 the veteran underwent a VA neurological 
examination.  At this time, the physician noted in his 
medical history that his back pain increased after surgery 
and that now the pain is radiating down his right leg and his 
left big toe is completely without feeling.  The veteran also 
reported pain in his groin and testicles and an inability to 
work as a result of continuous pain.  Upon examination, the 
physician reported that the veteran had no sensation over the 
ball of the left big toe and decreased sensation on the top 
of the left big toe with no other decreased sensation.  The 
physician noted that the veteran's spine movements were 
"markedly-markedly restricted" and that he can barely bend 
more than 20 degrees with extension also limited; has 
decreased strength mainly on right side; reflexes were 
normal; ankle jerk slightly diminished; knee jerk within 
normal limits; stance and gait were normal.  The physician 
provided the following opinion:

Status post Slipped disc L4-L5 with ruptured disc 
subsequently getting operated with a continuous 
pain with loss of sensation in the left big toe 
and weakness on the right leg as I already 
mentioned.  This is all related to the 
radiculopathy, which is coming from the back and 
patient has a symptomatic pain in the testicle, 
which will indicate again a nerve root 
involvement.

The veteran underwent a VA spine examination in July 2005.  
The veteran's range of motion was measured to flexion of 20 
degrees, extension of 5 degrees, right and left bend to 10 
degrees, right and left rotation to 10 degrees.  His straight 
left raise was positive on the left at 60 degrees and 
questionably positive on the right at 90 degrees.  His 
reflexes were equal.  There was no atrophy.  His motor 
examination was significant for weakness of the left lower 
extremity that was mainly in dorsiflexion and plantar flexion 
of the left foot.  His toe and heel walk was unreliable.  X-
ray examination demonstrated severe disc space narrowing at 
L5-S1 along with spondylosis indicating degenerative disc 
disease.  The physician diagnosed the veteran as having 
degenerative joint disease of the lumbar spine with sciatica.  
The veteran's functional impairment was deemed mildly-
moderately aggravated by repetitive use and normal function.

In February 2006, the veteran underwent VA neurology 
examination with benefit of review of the claims folder.  The 
veteran described pain in the right low back area that went 
down into the inside of his thigh and calves, more so on the 
right.  He also had numbness of the great toes.  Physical 
examination demonstrated normal gait and station.  He could 
stand on his toes, but had difficulty walking on the right 
toes.  There was little give way due to pain at the left hip 
and right knee.  Sensory examination showed a stocking 
distribution deficit to pinprick that conformed neither to 
the peripheral nerve nor dermatome distribution.   Reflexes 
were 2+ in the upper extremities and 1+ in the lower 
extremities except an absent right medial hamstring jerk.  
His straight leg raising (SLR) test was negative.  The 
examiner provided the following assessment:

The only neurologic deficit I detect is a stocking 
distribution deficit to pinprick.  This conforms 
to neither peripheral nerve nor root distribution 
but is more suggestive of peripheral neuropathy 
which is unrelated to lumbar spine disease.  The 
sensory loss described on prior C&P examination is 
similar in that it also did not conform to 
peripheral nerve or dermatomal distribution, but 
was much more restricted in distribution (the 
great toe).
DeLuca provisions cannot be clearly delineated.  
During a flare-up the patient could have further 
limitations in range of motion, amount of pain, 
functional capacity, and neurologic deficit, but I 
am unable to estimate additional loss of ROM, 
amount of pain, functional capacity, and 
neurologic deficit during a flare-up without 
resorting to mere speculation or guessing.  I 
could detect no objective evidence of true 
weakness, incoordination, fatigue or lack of 
endurance.

Thereafter, an MRI examination of the lumbar spine was 
interpreted as showing partial L5 laminectomy post-surgical 
changes with minimal spondylosis.  There was no sign of 
foraminal or spinal stenosis.  The assessment was of no nerve 
root impairment.

The veteran also underwent a VA orthopedic examination with 
benefit of review of the claims folder.  He described flare-
ups of disability occurring once a month and lasting 7-8 days 
in duration.  He had not been prescribed bedrest by a 
physician.  During flare-ups, he reported increased frequency 
of bowel movements that the examiner felt was unrelated to 
his lumbar spine disability.  He denied problems with 
activities of daily living, but no longer lifted heavy 
objects.  He was able to perform his duties as an assistant 
manager in a hardware store.  On physical examination, his 
gait was normal.  He had problems with toe walking on the 
right side, and was able to heel walk without difficulty 
bilaterally.  His range of motion was measured as 0-15 
degrees with pain at 10 degrees, extension from 0-15 degrees 
with pain at 12 degrees, nonpainful left lateral flexion and 
rotation from 0-25 degrees, and right lateral flexion and 
rotation from 0-25 degrees with pain at 25 degrees.  There 
was no objective evidence of pain, and no change with 
repetitive motion.  His deep tendon reflexes revealed 2+ knee 
jerk and ankle jerk bilaterally equal.  His straight leg 
raising test caused pain at 30 degrees bilaterally that was 
also present with the hips and knee flexed at 90 degrees.  
Patrick's test was non-painful, and the long toe extensors 
were strong.  His sensation was intact to light touch in both 
feet.  With traction in sitting position, he could straight 
leg raise to 80 degrees with apparent discomfort.  He 
complained of low back pain with rotation of the entire spine 
and to hips on the left side.  He responded negatively to the 
true false test involving left, right shoulder manipulation 
and general pressure on the top of his head.  As he was 
dressing, his back appeared much better as he flexed to at 
least 45 degrees while tying his shoes.  He had three to five 
Waddel sign positive.  X-ray examination demonstrated 
moderate narrowing of the L5-S1 disk space.  He was given an 
impression of status post laminectomy and L5 disk excision.  
The examiner also provided the following discussion:

This veteran is very difficult to evaluate because 
of the exaggeration of symptomatology is 
documented in the physical examination.  For this 
reason, I am unable to determine his physical 
incapacitation if any.

DeLuca provisions cannot be clearly delineated.  
During a flare-up, the patient could have further 
limitations in range of motion and amount of pain 
in functional capacity, but I am unable to 
estimate the additional loss of ROM and amount of 
pain in functional capacity during a flare-up 
without resorting to mere speculation.  I could 
detect no objective evidence of weakness, 
incoordination, fatigue or lack of endurance.

Using the relevant medical evidence above which details the 
veteran's current low back disability, the Board must 
consider all applicable diagnostic codes when considering an 
increased rating.  The veteran's claim for a higher rating 
for his lumbosacral spine disability stems from service 
connection claim filed in May 2000.  Effective September 23, 
2002, VA revised the criteria for evaluating Intervertebral 
Disc Syndrome (IVDS).  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment, but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000 (Apr. 10, 2000).  The veteran has been advised of these 
changes in law.

The veteran's 40 percent rating in effect from the time of 
filing of the claim in September 1997 came under the "old" 
criteria.  This rating represented lumbar spine symptoms 
consistent with severe, recurring attacks of IVDS (Diagnostic 
Code 5293) with intermittent relief.  See 38 C.F.R. § 4.71a 
(1997-2001).  A higher 60 percent rating, the highest rating 
under this diagnostic code, was warranted for symptoms 
consistent with, or more closely approximating, pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (Diagnostic Code 5293).

In evaluating musculoskeletal disabilities, functional 
impairment must be assessed and the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment, must be determined.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more and less motion than normal, 
incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned where additional 
limitation of motion from pain or on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 (2004).  
A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence or normal callosity, etc.  
Id.

The veteran's claim for a higher rating for his lumbosacral 
spine disability was filed in May 2000.  Effective September 
23, 2002, VA revised the criteria for evaluating 
Intervertebral Disc Syndrome (IVDS).  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating diseases and injuries of 
the Spine which resulted in a renumbering of the IVDS 
criteria to Diagnostic Code 5243.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  This regulatory change did not 
include any substantive change to the provisions enacted in 
2002.  For purposes of this analysis, the Board will refer to 
the current numbering of Diagnostic Code 5243 in the 
discussion below.  The IVDS criteria were later amended to 
include a definition of incapacitating episodes which had 
been inadvertently omitted with publication of the final 
rule.  69 Fed. Reg 32449-01 (June 10, 2004).  This correction 
is effective September 26, 2003.  Id.  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment, but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000 (Apr. 10, 2000).  The veteran has been advised of these 
changes in law.

The preponderance of the evidence demonstrates that the 
veteran's IVDS of the thoracolumbar spine is manifested by 
severe range of motion loss, more than intermittent relief of 
IVDS attacks and no chronic neurologic deficits.  The 
evidence demonstrates that the veteran has monthly flare-ups 
of disability with periods of intermittent relief.  His 
symptoms are not pronounced as he is able to perform his 
activities of daily living, and perform his duties as an 
assistant manager at a hardware store without interference 
from his lumbar spine disability.  Ankle jerks are present 
though on one occasion was noted as slightly diminished.  As 
addressed below, the evidence demonstrates that he does not 
manifest sciatic neuropathy or other neurologic findings 
appropriate to site of diseased disc.

The veteran's most recent VA examination dated February 2006 
proves to be the most probative of all medical evidence 
associated with the claims file because of its recent nature 
and because the physician clearly reviewed all previous 
examinations and treatment records in forming his opinions 
and making his diagnoses.  The examiner found the veteran's 
sensory deficits to be in a stocking distribution that 
conformed to neither a peripheral nerve or nerve root 
distribution.  The examiner reflected upon the previous 
examination indicating that the deficit at the great toe also 
did not conform to a peripheral nerve or dermatomal 
distribution.  The examiner provided opinion that the 
findings were suggestive of peripheral neuropathy that was 
unrelated to lumbar spine disease.  A contemporaneously 
conducted MRI study demonstrated no sign of nerve root 
distribution.  This examination was conducted with benefit of 
review of all the evidence described above.  

The findings supportive of neurologic deficits related to the 
lumbar spine disability include non-conclusive findings, such 
as the EMG interpretation that the findings were 
"suggestive" of radiculopathy, the June 2000 assessment 
that his radiculopathy symptoms "may relate" to his disc 
problems.  Additional examiners have referred to right-sided 
sciatica and residual neuropathy.  Of note, however, is that 
the areas of sensory deficits described by the veteran have 
not been consistently reported, and the most recent VA 
examination offered opinion that his descriptions to not 
correlate to a dermatomal distribution consistent to the site 
of a deceased disc.  The preponderance of the evidence 
establishes that the veteran does not have chronic neurologic 
deficit related to his IVDS.  In view of the above, the Board 
finds by the preponderance of the evidence that the veteran 
does not meet the criteria for a rating in excess of 40 
percent under the "old" version of Diagnostic Code 5293 for 
any time of the appeal period.  Muscle spasm has been 
demonstrated on occasion

The lay and medical evidence of record describes the 
veteran's functional impairment as difficult to ascertain, 
but one VA examiner described a mild to moderate aggravation 
by repetitive use and normal function.  As such, the Board 
cannot find, even with consideration of the provisions of 
38 C.F.R. §§ 4.7 and 4.45, that the criteria for a 60 percent 
rating under Diagnostic Code 5293 have been met.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

There is no competent evidence of ankylosis to consider 
application of Diagnostic Codes 5286 or 5289.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) (ankylosis 
refers to immobility and consolidation of a joint due to 
disease, injury, or surgical procedure).  Cf. 38 C.F.R. 
§ 4.71a, Schedule of ratings - musculoskeletal system, NOTE 5 
(2003) (fixation of a spinal segment in neutral position 
(zero degrees) represents favorable ankylosis).

Changes to the IVDS Code became effective September 23, 2002.  
The new version, which is now redesignated to Diagnostic Code 
5243, evaluates IVDS (preoperatively or postoperatively) on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
04).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003-05).  Orthopedic 
disabilities are rated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, NOTE 1 (2003-05).  Similarly, 
neurologic disabilities are rated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The veteran's chronic orthopedic manifestations of IVDS 
during the appeal period have been represented by severe 
limitation of motion of the lumbar spine.  This warrants the 
maximum 40 percent rating under Diagnostic Code 5292.  See 
Johnston, 10 Vet. App. at 85.  There is no competent evidence 
of ankylosis to consider application of Diagnostic Codes 5286 
or 5289 

As held above, the veteran does not manifest any chronic 
neurologic manifestations related to his IVDS.  The provision 
for combining the orthopedic and neurologic manifestations of 
IVDS, therefore, offers him no benefit.  An alternative 
higher 60 percent rating may be considered under Diagnostic 
Code 5243 where there have been incapacitating episodes of 
IVDS having a total duration of at least six weeks during a 
12 month period.  An incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 U.S.C.A. § 4.71a, Diagnostic 
Code 5243, NOTE (2005).   The veteran describes monthly 
attacks of IVDS lasting 7-8 days in duration.  A careful 
review of the record does not disclose during the appeal a 
single instance where these episodes required treatment and a 
prescription of bed rest by a physician as required for 
consideration of an alternative rating based upon the yearly 
duration of episodes of IVDS.  

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised would require a finding of favorable or 
unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2005).  In this case, there 
is no competent evidence of ankylosis of the lumbar spine, 
and the regulatory changes do not offer a more favorable 
result in this case.

In so deciding, the Board has deemed the veteran as competent 
to describe his symptoms such as pain, loss of motion, etc.  
However, he is not deemed competent to attribute those 
symptoms to service connected origin as he is not shown to 
possess the requisite training to speak to issues of medical 
diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  The 
preponderance of the medical opinion holds that the veteran's 
sensory and neurologic deficits in the lower extremities are 
of non-service connected origin.  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).


ORDER

A rating in excess of 40 percent for lumbar muscle strain, 
post-operative right L-5 lumbar disc excision and 
degenerative joint disease is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


